Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract lines 10-12 should be changed to - - connector are mated. The male connector may include a pair of stop plates (114, 116) and a biasing/sealing member (180) interposed between the stop plates - - to better define the invention.  
Figure 3 objected to, numeral 120 should be added.  
Title should be changed as in parent case.
Disclosure objected to paragraph 0043 refers to “axial float of connectors 120” however paragraph 0044 refers to these connector 120 being attached by threaded connection, welding or “integrally formed” with body 110 in which case they do not appear able to float in the body 110.  In addition in figure 3 the connector 120 appear firmly rather than floatable mounted. 
Claims 1-8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for reason stated below. 
Claim 1, lines 9-10, “axial float” feature lacks proper enablement as stated  above and seems incorrect for the embodiments of this case .
Claims 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
References to “separated mechanical and electrical references planes” is unclear as to meaning and also to lack basis in specification.  These features treated below as best understood
Claims 14-16, 20 are rejected under 35 U.S.C. 102(a, 1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Peverill 874 alone or where noted in view of Fisher 666 and Berry 436.
For claim 14, Peverill includes ganged coaxial connector with contacts in circle and center contact 56’ read as guide pin.  See column 3, lines 35-40.  Above adequate for claim 14 , but should circle and pin into guide hole   features be at issue further obvious to use such arrangements in view of Berry figure 5 at 54 and pins into holes at 52, 54.  Claims 15, 16 deemed obvious variants.  Claim 20 obvious to use mating connector in view of Berry at 50 and as is standard for completion of power transmission  . 
Claims 9-13, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peverill 874 in view of Wilcox 347, Fisher 666 and Mina 579.
For claims 9, 14, 17 Peverill includes a female connector body with unit coaxial connector 46, 48 but lacks exterior thread and push pull feature.  Berry at 42 show threaded latching feature, Wilcox at 40, 44, Mina at 30, 56 show threaded and push pull annular groove features.  Obvious to use threads in view of Berry and further obvious to use threads and grooves in view of Wilcox and Mina to enable alternative connection.  Claims 10, 11, deemed obvious variants.  Claims 12, 14, Peverill contacts are in circle and all contacts may be coaxial type and center contact readable as guide pin.  Use of circle form if at issue further taught by Berry.  Claims 18, 19, use of mating connector obvious in view of Fisher at 12 and Berry at 50 for power transmission .  
s 9-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peverill 874  in view of Areykiewiez 612 and Berry.  
For claims 9, 14, Peverill described above   For claims 9, 13, 17,   Peverill lack thread and external feature/groove feature.  Areykiewiez figure 2 includes a shell with threads 23 which also defines grooves and enable use with both threaded and push pull type mating connectors.    Obvious to use this structure  in Peverill  at shell end  18 to enabler alternative connections  Claims 10-12, 15-16 rejected applying Peverill as discussed above.  Claims 19, 20, obvious to use mating connector in view of Berry.  
Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones 236 in view of Peverill 874 and Fisher 666.
Jones figure 6 female connector body includes unit connectors 23 in a circle and with a center guide pin 28, but lacks use of coaxial contacts.  Peverill and Fisher use coaxial contacts.      Obvious to use such contacts in Jones for high speed connection.   Claims 15  16  to obvious variants    claim  20 note mating connector  26a




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neil Abrams whose telephone number is (571)272-2089. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL ABRAMS/Primary Examiner, Art Unit 2832